Appeal by defendant from a judgment of the County Court, Orange County, rendered March 26, 1971, convicting him of possession of a dangerous weapon, as a felony, upon his plea of guilty, and sentencing him to a jail term of 11 months and 29 days. Appeal dismissed as moot. Defendant raises only the question as to whether he should have been sentenced under the provisions of sections 207 and 208 of the Méntal Hygiene Law. However, since he has already served his sentence, that question is of no present practicality. Munder, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.